                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                              CASE NO. CR19-0146-JCC
10                              Plaintiff,                  ORDER
11             v.

12   CHRISTIAN DJOKO,

13                              Defendant.
14

15             This matter comes before the Court on Defendant Christian Djoko’s motion to review
16   and revoke the detention order of the Honorable Michelle L. Peterson, United States Magistrate
17   Judge (Dkt. No. 58). Having considered the parties’ briefing and the relevant record, the Court
18   GRANTS the motion and REVOKES the detention order (Dkt. No. 40) for the reasons stated
19   herein.
20   I.        BACKGROUND
21             From September 2018 until November 2018, Mr. Djoko and two codefendants allegedly
22   conducted a campaign of harassment against John Doe, a gay man from Cameroon who lives in
23   Seattle. (Dkt. No. 1 at 2–6.) According to the Government, that campaign was multifaceted. (See
24   Dkt. No. 73 at 4–6.) Mr. Djoko purportedly disseminated information about John Doe’s sexual
25   orientation—including nude images of John Doe and his husband—to the Cameroonian
26   community. (See Dkt. No. 1 at 3–6.) Mr. Djoko is also accused of providing false information to


     ORDER
     CR19-0146-JCC
     PAGE - 1
 1   the United States Citizenship and Immigration Services in an attempt to have John Doe deported.

 2   (See Dkt. Nos. 75-3, 75-4, 75-17.) And on October 21, 2018, Mr. Djoko and codefendant

 3   Rodrigue Kamdem allegedly assaulted John Doe. (Dkt. No. 1 at 4.)

 4           In connection with that alleged assault, the Seattle Police Department arrested Mr.

 5   Kamdem on November 3, 2018. (Dkt No. 73 at 6.) Following Mr. Kamdem’s arrest, detectives

 6   telephonically interviewed Mr. Djoko about the assault on November 7. (Dkt. No. 58-6 at 1.)

 7   Two days later, a detective called Mr. Djoko’s family and advised them that Mr. Djoko should

 8   report to the detective. (Id.) Mr. Djoko complied with the detective’s request and reported to the
 9   police the next day. (Id.) Mr. Djoko was then charged on November 17 with malicious
10   harassment in violation of Washington Revised Code § 9A.36.080. (Dkt. No. 73 at 6.) He was
11   subsequently released pending trial. (Id.) Over the next nine months, Mr. Djoko made all his
12   required court appearances. (See Dkt. No. 58 at 6.)
13           On August 1, 2019, a federal grand jury indicted Mr. Djoko and his two codefendants on
14   charges of cyberstalking and conspiracy to commit cyberstalking. (Dkt. No. 1 at 2–6) The next
15   day, the government advised Mr. Djoko’s state counsel of the federal charges and informed
16   counsel that Mr. Djoko had until August 9 to self-surrender. (Dkt. No. 58-7 at 1.) Mr. Djoko
17   complied with the government’s deadline and self-surrendered on August 8. (Id. at 2.) That same
18   day, state prosecutors dismissed Mr. Djoko’s malicious harassment charge. (Dkt. No. 58-6 at 2.)

19           After Mr. Djoko self-surrendered, the government moved to have him detained pending

20   trial, claiming that he posed a serious risk of flight and a serious risk of obstruction of justice.

21   (See Dkt. No. 14 at 1.) Pretrial services disagreed with the government’s assessment and

22   recommended that Mr. Djoko be released subject to standard and special conditions. (See Dkt.

23   No. 27 at 5–6.) A detention hearing was held on August 16, 2019, before Judge Peterson. (Dkt.

24   No. 58-1.) At the hearing, Judge Peterson found that the case qualified for a hearing because Mr.

25   Djoko posed a serious risk of obstructing justice. (See id. at 40.) Judge Peterson then weighed the

26   factors for detention under 18 U.S.C. § 3142(g), concluding that no conditions could assure Mr.


     ORDER
     CR19-0146-JCC
     PAGE - 2
 1   Djoko’s appearance and the community’s safety. (See Dkt. No. 40 at 1–2.) Judge Peterson

 2   therefore ordered that Mr. Djoko be detained pending trial. (See id. at 2–3.)

 3   II.    DISCUSSION

 4          The government has charged Mr. Djoko with committing deplorable acts. (See Dkt. No.

 5   73 at 4–6.) Those acts, if proven true, amount to a systematic campaign to “out” a man’s sexual

 6   orientation in a way that put that individual in real danger. (See id.) But to qualify for pretrial

 7   detention, a person must do more than commit deplorable acts; they must meet the statutory

 8   prerequisites set forth in 18 U.S.C. § 3142. The government argues that those prerequisites are
 9   met because Mr. Djoko poses a serious risk of flight and obstruction of justice, because
10   cyberstalking is a “crime of violence,” and because no condition or combination of conditions
11   will reasonably assure the appearance of Mr. Djoko and the safety of the community. (See Dkt.
12   No. 73 at 1–2.) The Court disagrees. While Mr. Djoko poses a serious risk of obstruction, the
13   special conditions recommended by pretrial services will reasonably assure Mr. Djoko’s
14   appearance and the community’s safety.
15          A.       Propriety of a Detention Hearing
16          “In our society liberty is the norm, and detention prior to trial or without trial is the
17   carefully limited exception.” United States v. Salerno, 481 U.S. 739, 755 (1987). To ensure that
18   pretrial detention would continue to be an exception, Congress limited the categories of cases

19   eligible for pretrial detention to those listed in 18 U.S.C. § 3142(f). See United States v. Twine,

20   344 F.3d 987, 987 (9th Cir. 2003); United States v. LaLonde, 246 F. Supp. 2d 873, 875 (S.D.

21   Ohio 2003) (quoting S. Rep. No. 98-225, at 20 (1984)) (“[T]he requisite circumstances for

22   invoking a detention hearing in effect serve to limit the types of cases in which detention may be

23   ordered prior to trial.”). Accordingly, unless the government can show by a preponderance of the

24   evidence that a case falls into one of those categories, a defendant cannot be detained pending

25   trial. See United States v. Villatoro-Ventura, 330 F. Supp. 3d 1118, 1124 (N.D. Iowa 2018);

26   United States v. Friedman, 837 F.2d 48, 49 (2d Cir. 1988).


     ORDER
     CR19-0146-JCC
     PAGE - 3
 1           In this case, the government argues that a detention hearing was appropriate for three

 2   reasons. First, the government claims that there is a “serious risk that [Mr. Djoko] will flee.” See

 3   § 3142(f)(2)(A); (Dkt. No. 73 at 9–10). Second, the government contends that there is a “serious

 4   risk that [Mr. Djoko] will obstruct or attempt to obstruct justice.” See § 3142(f)(2)(B); (Dkt. No.

 5   73 at 9–10). And third, the government argues that cyberstalking is a “crime of violence.” See

 6   § 3142(f)(1)(A); (Dkt. No. 73 at 10–12). The Court finds that the government has failed to

 7   establish a serious of risk of flight but has established a serious risk of obstruction. As a result, it

 8   is unnecessary to for the Court to consider whether cyberstalking is a “crime of violence” or if
 9   that term is, as Mr. Djoko claims, unconstitutionally vague. (See Dkt. No. 58 at 12–14.)
10                   1.      Risk of Flight

11           The government argues that a detention hearing was appropriate because there is a

12   “serious risk of that [Mr. Djoko] will flee.” See § 3142(f)(2)(A); (Dkt. No. 73 at 9–10.) The

13   Court concludes otherwise.

14           To begin with, Mr. Djoko appears to have significant reasons to stay in Western

15   Washington. Mr. Djoko has been in the country on an F1 student visa for the past seven years.

16   (Dkt. No. 58 at 8.) During that time, Mr. Djoko has regularly enrolled in classes. (See Dkt. No.

17   58-9.) He also plans to enroll for classes this fall should he be released. (See Dkt. No. 58-7 at 2.)

18   If he does not, then his visa will expire. (See Dkt. No. 27 at 2.)

19           Mr. Djoko also has the support of his family. Hivan Djoko, Mr. Djoko’s brother, has

20   “guarantee[d]” that Mr. Djoko will stay at his residence, that he will take care of Mr. Djoko’s

21   personal expenses, and that Mr. Djoko will not miss any court dates. (See Dkt. No. 58-8 at 1.)

22   Hivan is willing to help, he explains, so that his brother can have “the opportunity to pursuit [sic]

23   his dream of being an accountant.” (Id.) And while Hivan expressed some concern to pretrial

24   services about his brother living with him permanently, (see Dkt. No. 27 at 2–3), Hivan clarified

25   in a letter to the Court that he could house Mr. Djoko for the duration of any future trial, (see

26   Dkt. No. 58-8 at 1). Furthermore, Mr. Djoko appears to have the financial support of his parents,


     ORDER
     CR19-0146-JCC
     PAGE - 4
 1   who Mr. Djoko says are willing to assist him in securing an apartment or residence. (See Dkt.

 2   No. 27 at 2–3.)

 3           In addition to having his family’s support, Mr. Djoko has demonstrated that he is willing

 4   to comply with the legal process in this case. Mr. Djoko surrendered himself to authorities two

 5   different times. (See Dkt. Nos. 58-6 at 1, 58-7 at 2–3.) Mr. Djoko also made his required court

 6   appearances while his malicious harassment charges were pending in state court. (See Dkt. No.

 7   58 at 6.)

 8           The government responds to this record with several reasons why Mr. Djoko poses a
 9   serious risk of flight. First, the government observes that Mr. Djoko, an immigrant, lacks
10   authorization to work in the United States but nevertheless worked for Uber. (See Dkt. No. 73 at
11   9–10) (citing Dkt. No. 58-1 at 15–16, 21). Yet, the government does not explain how Mr.
12   Djoko’s previous work for Uber corresponds with his flight risk. Perhaps his unauthorized work
13   relates to the government’s argument that Mr. Djoko has a “history of flaunting . . . the law.”
14   (See Dkt. No. 73 at 1.) If that is the argument, then it is too attenuated from the risk that Mr.
15   Djoko will flee from prosecution.
16           Second, the government alleges that Mr. Djoko provided “misleading” information about
17   his residential address to King County when he was released from custody. (See id. at 10) (citing
18   Dkt. No. 75-18). But all that Mr. Djoko did was provide a PO box instead of his residential

19   address, which could easily have been an accident. (See Dkt. No. 58-1 at 22.) Moreover, it seems

20   unlikely that Mr. Djoko was attempting to deceive King County given that he had voluntarily

21   surrendered to a detective just prior to giving the wrong address. (See Dkt. No. 58-6 at 1.)

22           Finally, the government observes that Mr. Djoko failed to appear for several

23   misdemeanor driving offenses. (See Dkt. Nos. 27 at 4, 73 at 1–2.) The Court takes Mr. Djoko’s

24   failures to appear in those cases seriously. However, Mr. Djoko’s failures to appear do not

25   establish that there is a “serious risk” that Mr. Djoko will flee in this case. Unlike those prior

26   cases, Mr. Djoko is now represented by counsel, who will work to ensure that Mr. Djoko appears


     ORDER
     CR19-0146-JCC
     PAGE - 5
 1   in court. (See Dkt. No. 58-7.) Mr. Djoko also has the support of his brother, who has promised to

 2   “make sure that Christian Fredy Djoko does not miss any of his court dates.” (See Dkt. No. 58-8

 3   at 1.) And for the past year, Mr. Djoko has demonstrated a willingness to comply with the legal

 4   process in this case by voluntarily surrendering to authorities and making all his required court

 5   appearances. (See Dkt. No. 58 at 6.)

 6           Given that Mr. Djoko has reason to stay in the area, he has the support of his family, and

 7   he has complied with the legal process in this case, the Court concludes that there is not a serious

 8   risk that he will flee.
 9                   2.        Risk of Obstruction

10           While there is not a serious risk that Mr. Djoko will flee, the Court does find that a

11   detention hearing was appropriate because there is a “serious risk that [Mr. Djoko] will obstruct

12   or attempt to obstruct justice.” See § 3142(f)(2)(B); (Dkt. No. 73 at 9–10).

13           To establish that Mr. Djoko may obstruct justice, the government points to the fact that

14   Mr. Djoko may have deleted text messages relevant to this case just prior to his arrest. (See Dkt.

15   No. 73 at 9.) The evidence that Mr. Djoko deleted such text messages is strong. The record

16   shows that Mr. Djoko regularly messaged his codefendants about John Doe from September

17   2018 until November 2018. (See Dkt. Nos. 75-1–75-5.) Those messages include two texts

18   recovered from Mr. Kamdem’s phone that were sent by Mr. Djoko between October 11, 2018,

19   and November 4, 2018. (See Dkt. Nos. 75-2, 75-4.) Yet, when an SPD examiner conducted a

20   logical extraction on Mr. Djoko’s phone, the examiner was unable to recover any call, SMS, or

21   location data. (See Dkt. No. 75-6 at 2.) The most likely explanation for the examiner’s inability

22   to recover texts known to exist is that Mr. Djoko deleted those texts between the time that Mr.

23   Djoko learned of the SPD’s investigation and the time that Mr. Djoko surrendered his phone to

24   police on November 10, 2018. (See Dkt. No. 58-6 at 1.)

25           The government also argues that Mr. Djoko may obstruct justice given that he was

26   allegedly willing to lie to USCIS to have John Doe deported. The evidence for this allegation is


     ORDER
     CR19-0146-JCC
     PAGE - 6
 1   also strong. Texts reveal that Mr. Djoko and his codefendants discussed contacting USCIS. (See

 2   Dkt. Nos. 75-1–75-5.) USCIS later received a fraud complaint on November 2, 2018, from the

 3   email address djokochristian1@gmail.com. (Dkt. No. 75-17.) That complaint states that John

 4   Doe was in a fraudulent marriage to a man while living with a woman—an allegation that the

 5   government represents to be false. (See Dkt. Nos. 73 at 10, 75-17 at 11.)

 6          Taken together, Mr. Djoko’s apparent willingness to destroy evidence and lie to

 7   authorities creates a serious risk that he may attempt to obstruct justice in some other way. The

 8   Court does note, however, that the issue is a close one. While Mr. Djoko engaged in serious acts
 9   of obstruction, those acts occurred prior to his arrest. Since that time, Mr. Djoko does not appear
10   to have obstructed the government’s investigation. (See Dkt. No. 76 at 2–3.) But Mr. Djoko’s
11   prior acts still warranted a detention hearing. See § 3142(f)(2)(B).
12          B.       Propriety of Detention
13          If a case does meet § 3142(f)’s requirements, then a judicial officer must hold a hearing
14   to determine if a “condition or combination of conditions will reasonably assure the appearance
15   of [the defendant] as required and the safety of any other person and the community.” See
16   § 3142(f). In making that determination, a judicial officer must consider (1) “the nature and
17   circumstances of the offense charged”; (2) “the weight of the evidence against [the defendant]”;
18   (3) “the history and characteristics of [the defendant]”; and (4) “the nature and seriousness to any

19   person or the community that would be posed by the [defendant’s] release.” See § 3142(g). A

20   judicial officer must weigh those factors while keeping in mind that “doubts regarding the

21   propriety of release be resolved in favor of the defendant.” See United States v. Chen, 820 F.

22   Supp. 1205, 1208 (N.D. Cal. 1992) (citing United States v. Motamedi, 767 F.2d 1403, 1405–06

23   (9th Cir. 1985)). The principle that doubts be resolved in the defendant’s favor is reflected in the

24   burden of proof: there must be clear and convincing evidence that no condition or combination

25   of conditions will reasonably assure the safety of the community, see § 3124(f)(2)(B), and there

26   must be a “clear preponderance” of the evidence that no condition or combination of conditions


     ORDER
     CR19-0146-JCC
     PAGE - 7
 1   will reasonably assure the defendant’s appearance, see Lopez-Valenzuela v. Cty. of Maricopa,

 2   719 F.3d 1054, 1065 (9th Cir. 2013).

 3          Here, there are conditions that would reasonably assure Mr. Djoko’s appearance and the

 4   safety of both John Doe and the community.

 5                   1.     Assurance that Mr. Djoko Will Appear

 6          As previously discussed, there is not a serious risk of flight in this case because Mr.

 7   Djoko has strong ties to the Western Washington area, his family has offered him support, and

 8   Mr. Djoko has complied with the legal process in this case. See supra Section II.A.1. Given that
 9   the government has failed to demonstrate a serious risk of flight, the Court concludes that pretrial
10   services’ recommended conditions will reasonably assure that Mr. Djoko will appear in court.
11   Those conditions include:
12              •    Mr. Djoko’s travel being restricted to Western Washington and his location being
13                   restricted to his residence except for approved reasons;
14              •    Mr. Djoko participating in the location monitoring program with Active Global
15                   Positioning Satellite Technology;
16              •    Mr. Djoko surrendering all current and expired passports and travel documents;
17                   and
18              •    Mr. Djoko maintaining his residence as directed.

19   (See Dkt. No. 27 at 6.) While these conditions cannot guarantee Mr. Djoko’s appearance, the

20   standard under § 3142(g) is reasonable assurance. See United States v. Orta, 760 F.2d 887, 889–

21   90 (8th Cir. 1985). That standard is met here.

22                   2.     Assurance that John Doe and the Community Will be Safe

23          The more difficult question is whether there are conditions that will reasonably assure the

24   safety of John Doe and the community. See § 3142(f)–(g). On the one hand, Mr. Djoko is

25   charged with having committed deplorable and sometimes violent acts. (See Dkt. No. 1 at 3–5.)

26   On the other hand, Mr. Djoko did not threaten John Doe while Mr. Djoko was released pending


     ORDER
     CR19-0146-JCC
     PAGE - 8
 1   trial for the state charges of malicious harassment, (see Dkt. No. 58 at 21), and pretrial services

 2   has recommended special conditions that would significantly inhibit Mr. Djoko’s ability to harm

 3   or harass anyone, (see Dkt. No. 27 at 6). Ultimately, a careful consideration of the factors listed

 4   in § 3142(g) lead the Court to conclude that Mr. Djoko must be released.

 5                          i.       Nature and circumstances of the offense

 6           The first factor—the nature and circumstances of the offense—favors detention. Mr.

 7   Djoko is charged with conducting a cyberstalking campaign with the intent to cause reasonable

 8   fear of serious bodily injury. (Dkt. No. 1 at 2–6.) As part of that campaign, Mr. Djoko is accused
 9   of trying to have John Doe deported to a country known to be particularly dangerous for gay men
10   to live in—a fact that Mr. Djoko is aware of. (See Dkt. No. 75-5 at 2); 7 Discriminatory (or
11   Deadly) Countries for LGBT People, Amnesty International, https://www.legalbluebook.com/B-
12   18-1-1 (last visited October 1, 2019). Mr. Djoko is also accused of assaulting John Doe. (See
13   Dkt. No. 73 at 13.) During that assault, Mr. Djoko allegedly restrained John Doe while Mr.
14   Kamdem forced John Doe to perform oral sex. (See id.) The violent nature of the assault, if true,
15   demonstrates Mr. Djoko’s hatred towards John Doe and his willingness to act on that hatred.
16                         ii.       Weight of the evidence
17           The weight of the evidence, on the other hand, is mixed. In assessing that evidence, the
18   Court is not tasked with making a pretrial determination of guilt. Motamedi, 767 F.2d at 1408.

19   Instead, the evidence “can be considered only in terms of the likelihood that the person will fail

20   to appear or will pose a danger to any person or the community.” Id. The weight of the evidence

21   is, therefore, the least important factor. Id.

22           The government has offered little evidence of the alleged assault. The only concrete piece

23   of evidence that the government points to is a text message from an unknown individual to John

24   Doe in which the individual references that “they”—presumably Mr. Djoko and Mr. Kamdem—

25   “cut your ears off.” (See Dkt. No. 75-13 at 2.) While concerning, this text message is hardly a

26   smoking gun. Moreover, John Doe appears to have given contradictory accounts of the assault.


     ORDER
     CR19-0146-JCC
     PAGE - 9
 1   Defense counsel represents that in a March 2019 interview, John Doe stated that Mr. Djoko was

 2   not a knowing participant in any alleged assault. (See Dkt. No. 58-1 at 26–27.) John Doe also

 3   apparently stated that he could not see the alleged assailants’ faces and that he assumed the two

 4   men were Cameroonian because of the greeting that they used. (See Dkt. No. 58 at 17–18.)

 5          Unlike the evidence of the purported assault, the evidence of the alleged campaign of

 6   harassment is relatively strong. In its response motion, the government represents that Mr. Djoko

 7   and his codefendants took John Doe’s mobile device containing materials pertaining to John

 8   Doe’s sexual orientation, including nude images of John Doe and his husband. (See Dkt. No. 73
 9   at 4.) They then shared those images and other materials with the Cameroonian community. (See
10   id. at 4–5.) In addition, the government has provided texts that document Mr. Djoko and his
11   codefendant’s plan to have John Doe deported. (See Dkt. Nos. 75-1–75-5.) The government has
12   also provided a copy of the complaint that Mr. Djoko sent to USCIS. (See Dkt. No. 75-17.)
13                       iii.       History and characteristics of the defendant
14          The history and characteristics of the defendant favor release. Mr. Djoko has strong ties
15   to the community, having lived in Washington since 2012 on a student visa. (See Dkt. No. 58 at
16   8.) He also has the financial support of his family and the support his brother, who has promised
17   to make sure that Mr. Djoko appears in court. (See Dkt. Nos. 27 at 2–3, 58-8 at 1.) And while
18   Mr. Djoko was arrested for soliciting a prostitute in July of this year, (see Dkt. No. 75-7), that

19   crime does not indicate that he is likely to flee or that he is a danger to the community.

20                       iv.        The nature and seriousness of the danger to any person or the

21                                  community posed by release

22          Although Mr. Djoko is charged with serious crimes, pretrial services has recommended

23   release conditions that will reasonably assure the safety of John Doe and the community. Those

24   conditions would restrict Mr. Djoko to his residence at all times except for approved reasons,

25   prohibit Mr. Djoko from contacting John Doe, and prohibit Mr. Djoko from accessing the

26   internet without pretrial services’ prior approval. (See Dkt. No. 27 at 6.) This latter condition


     ORDER
     CR19-0146-JCC
     PAGE - 10
 1   should be especially effective at reducing the risk of further harassment given that Mr. Djoko and

 2   his codefendants primarily used the internet to harass John Doe. (See Dkt. No. 73 at 4–5.)

 3          Mr. Djoko’s actions since his arrest bolster the Court’s conclusion that there are

 4   conditions that will reasonably assure the safety of John Doe and the community. As far as the

 5   Court is aware, Mr. Djoko did not harass or threaten John Doe after Mr. Djoko was released

 6   from state prison. (See Dkt. No. 58 at 21.) Indeed, on the one occasion where Mr. Djoko

 7   encountered John Doe, Mr. Djoko did exactly what he was supposed to do: he walked away

 8   without saying or doing anything. (See id. at 9–10.) Given that Mr. Djoko did not threaten John
 9   Doe or the community when he was not subject to special release conditions, the Court is
10   reasonably assured that he will not pose a danger if he is released subject to the conditions
11   recommended by pretrial services. See Orta, 760 F.2d at 889–90.
12   III.   CONCLUSION

13          For the foregoing reasons, the Court GRANTS Mr. Djoko’s motion (Dkt. No. 58);

14   ORDERS that Judge Peterson’s order of detention (Dkt. No. 40) is REVOKED; and ORDERS

15   that Mr. Djoko shall be released on an appearance bond, subject to the standard and special

16   conditions recommended by the United States Probation and Pretrial Office in its supplemental

17   pretrial services report (Dkt. No. 27).

18          DATED this 1st day of October 2019.




                                                           A
19

20

21
                                                           John C. Coughenour
22                                                         UNITED STATES DISTRICT JUDGE
23

24

25

26


     ORDER
     CR19-0146-JCC
     PAGE - 11
